Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 4, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160778(28)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  JOHN DOES 11-18, JANE DOE 1, and all                                                                 Richard H. Bernstein
  others similarly situated,                                                                           Elizabeth T. Clement
                Plaintiffs-Appellees,                                                                  Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 160778
  v                                                                 COA: 350679
                                                                    Washtenaw CC: 13-001196-CZ
  DEPARTMENT OF CORRECTIONS,
  GOVERNOR, FORMER DIRECTOR
  DEPARTMENT OF CORRECTIONS, FORMER
  DEPUTY DIRECTOR DEPARTMENT OF
  CORRECTIONS FACILITIES
  ADMINISTRATION, FORMER CHIEF DEPUTY
  DIRECTOR DEPARTMENT OF
  CORRECTIONS FACILITIES
  ADMINISTRATION, FORMER WARDEN OF
  CHARLES EGELER RECEPTION AND
  GUIDANCE CENTER, FORMER WARDEN OF
  EARNEST C. BROOKS CORRECTIONAL
  FACILITY, FORMER WARDEN OF RICHARD
  A. HANDLON CORRECTIONAL FACILITY,
  FORMER WARDEN OF RICHARD A.
  HANDLON CORRECTIONAL FACILITY,
  FORMER WARDEN OF OAKS
  CORRECTIONAL FACILITY, FORMER
  WARDEN OF THUMB CORRECTIONAL
  FACILITY, FORMER WARDEN OF
  CHIPPEWA CORRECTIONAL FACILITY,
  WARDEN OF KINROSS CORRECTIONAL
  FACILITY, FORMER WARDEN OF
  NEWBERRY CORRECTIONAL FACILITY, and
  FORMER WARDEN OF MICHIGAN
  REFORMATORY CORRECTIONAL FACILITY,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motion of the defendants-appellants to hold the
  application for leave to appeal in abeyance for 100 days is GRANTED. The proceedings
  in this Court will be held in abeyance until June 19, 2020.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 4, 2020

                                                                               Clerk